DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission filed 11/8/2021 is acknowledged.
Claims 1-58 have been previously cancelled.
Claims 59-78 have been newly added and remain pending.

Response to Arguments
Arguments filed 11/8/2021 have been considered but are not persuasive. 
In the Remarks on pg. 7 of the submission, Applicant contends the cited disclosure of Han of a UE reporting measured RRM metric values when the measurements exceed a threshold does not disclose or otherwise suggest that the UE evaluates (emphasis by Applicant) a radio cell when its synchronization sequence received power is above a threshold.  
The Examiner respectfully disagrees.  As shown in the rejection, Han shows that RRM metrics, including received power, are measured based on the PSS/SSS (i.e. synchronization sequence, as claimed), and only reported to the base station when above a threshold.  One of ordinary skill in the art would recognize a broadest reasonable interpretation of the claimed “evaluating” to include “reporting” of measured RRM metrics, as shown in Han, without requiring specific “evaluating” limitations (i.e. performing a cell search) to be read in from the specification.  Therefore, the rejections are properly maintained.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 59, 60, 62, 64-69, 71, 72, and 74-78 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (USP 9743305B2), hereafter Han.

Regarding claims 59, 60, 62, 72, 76, and 78,
Han discloses a method for evaluating a mobile radio cell, comprising: a mobile radio communication terminal device/apparatus/user equipment (UE) (Abstract; Fig. 1, 9) comprising a memory (Fig. 9, 908); and a processor (Fig. 9, 904) in communication with the memory, a circuit/non-transitory computer-readable medium storing instructions (Col. 17, lines 27-47) executable by a processor to cause the processor to receive, via a receiver, one or more wireless signals from one or more mobile radio cells (Fig. 4, 405; Col. 5, lines 26-40; Fig. 9, 918).
Han further discloses to determine a received signal power of a synchronization sequence/PSS/SSS for the one or more mobile radio cells contained in the one or more wireless signals (Fig. 4, 410-415; Col. 5-6, lines 55-11; RRM metric measured using PSS/SSS) and evaluate a mobile radio cell when its synchronization sequence/PSS/SSS received signal power is determined to be above a threshold (Fig. 4, 420; Col. 6, lines 26-36; threshold of RRM metric used to determine if report of measured RRM should be sent
Regarding claim 64,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the circuit is further configured to: perform a power measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include power measurement of resource element carrying PSS/SSS).

Regarding claim 65,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the circuit is further configured to: perform a signal quality measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include signal quality measurement of resource element carrying PSS/SSS).

Regarding claims 66 and 75,
Han discloses a duration of the determining of the synchronization sequence received signal power is shorter than a duration of the evaluation (Fig. 3, resource block 315 of slot 310 carry PSS/SSS; Col. 5-6, lines 65-11; whereas RRM metrics evaluated over multiple subframes).




Regarding claim 67,
Han discloses the circuit is further configured to determine a cell identity information for the one or more mobile radio cells based on the one or more wireless signals before the evaluation (i.e. Fig. 4, 410; identify physical layer cell identity after detecting sync signal).

Regarding claim 68,
Han discloses the circuit is further configured to store the cell identity information for the one or more mobile radio cells in memory (i.e. Fig. 4, 410-420; PCI is stored in order to report measurements on that cell).
Regarding claim 69,
Han discloses the circuit is further configured to identify a frequency the mobile radio cell is using for wireless transmission (Fig. 4, 405; Col. 3, lines 14-15; Col. 4, lines 1-12; Col. 5, lines 26-40; identify frequency F1/F2 of each cell).

Regarding claim 71,
Han discloses the circuit is further configured to determine a signal to noise ratio from the synchronization sequence (Col. 5, lines 55-65).





Regarding claim 74,
Han discloses to evaluate the mobile radio cell when its synchronization sequence received signal power is determined to be above the threshold, the instructions are further executable by processor to cause the processor to perform a power measurement or signal quality measurement for the mobile radio cell (Col. 5, lines 55-65; RRM metrics include one or both of signal power and signal quality measurement of resource element carrying PSS/SSS).

Regarding claim 77,
Han discloses the processor is further configured to determine a cell identity information for the one or more mobile radio cells based on the one or more wireless signals before the evaluation (i.e. Fig. 4, 410; identify physical layer cell identity after detecting sync signal but before measuring/reporting).










Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 61, 63, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Fischer et al. (USP 9661601B2), hereafter Fischer.

Regarding claims 61, 63, and 73,
Han discloses the synchronization sequence is a primary synchronization sequence or secondary synchronization sequence (Col. 5, lines 55-65) but fails to expressly show identifying scheduled data frames based on the primary/secondary synchronization sequence. 
Fischer discloses identifying scheduled data frames based on the primary/secondary synchronization sequence (Fig. 5, 510-550; Col. 20, lines 47-63; determination PRS transmission schedule after initial sync procedure using PSS/SSS).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Han by identifying scheduled data frames based on the primary/secondary synchronization sequence, as shown by Fischer, thereby enabling dynamic information determination in a communication network using small cells.

70 is rejected under 35 U.S.C. 103 as being unpatentable over Han. 
Regarding claim 70, 
Han discloses the frequency includes a carrier channel frequency (i.e. frequency of a particular band associated with a cell; Col. 5, lines 30-34) but does not expressly show a “center” frequency.
Official Notice is taken of identifying a center frequency of a carrier based on PSS/SSS.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Han by identifying a center frequency of a carrier based on PSS/SSS in order to properly synchronize on the particular frequency/band of spectrum to be monitored.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477